United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 07-3288
                                ___________

Terry Lynn Casey,                     *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
Grant County Sheriff Department;      *
Robert Bird, Detective, Grant County * [UNPUBLISHED]
Sheriff’s Department; Shane Green,    *
Deputy, Grant County Sheriff’s        *
Department; Brett Turner, Former      *
Deputy, Grant County Sheriff’s        *
Department,                           *
                                      *
             Appellees.               *
                                 ___________

                          Submitted: December 1, 2008
                             Filed: January 14, 2009
                              ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.
       Arkansas inmate Terry Casey challenges the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. After careful de novo review, see
Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir. 2007) (standard of review),
we conclude that Casey’s claims regarding the traffic stop are either barred by
collateral estoppel, see Crumley v. City of St. Paul, Minn., 324 F.3d 1003, 1006-07
(8th Cir. 2003); O’Marra v. Mackool, 204 S.W.3d 49, 53 (Ark. 2005), or fail on their
merits as a matter of law. Accordingly, we affirm. See 8th Cir. R. 47 B.
                        ______________________________




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable
Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of
Arkansas.
                                         -2-